The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION

Response to Amendment
This office action has been issued in response to the response filed 05/09/22.  Claims 1, 3-10, 12-19, 21-23 are pending in this application. Applicant's arguments have been carefully considered, but are not persuasive in view of amended grounds of rejection necessitated by amendments to the claims.  The examiner appreciates Applicant's effort to distinguish over the cited prior art by amending the claims in an attempt to distinguish or clarify the claimed invention, however, upon further consideration and/or search, the claims remain unpatentable over the cited prior art for the reasons articulated in the “response to arguments” section below.  All claims pending in the instant application remain rejected and clarification and/or elaboration regarding why the claims are not in condition for allowance will hereafter be provided in order to efficiently further prosecution.   Accordingly this action is made FINAL.


Claim Rejections - 35 USC § 103
             The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, 10, 12-17, 19, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Steensgaard (US PGPUB # 20100114998) in view of Marron (US PGPUB # 20150378870) further in view of Shveidel (US PGPUB # 20210124608).	With respect to independent claims 1, 10, 19 Steensgaard discloses: One or more non-transitory computer-readable media storing instructions which, when executed by one or more hardware processors, cause: 
              copying at least a first portion of a continuation stack [continuation passing style runtime useable as alternative to call stack, aka, continuation stack – Marron 0030] from a thread stack [copying/moving garbage collector moves portions/fragments of a stack - Steensgaard 0105, 0107; A garbage collector 102 scans the stack frame 110A. "Frame" in this application is used for convenience and may indicate a single frame, multiple frames, a section of frames, or other fragment of the stack - Steensgaard 0119; A thread program stack 108 (stack or mutator stack) comprised of stack fragments such as frames 110A-110N is shown – Steensgaard 0016] to a first object in memory [Moving garbage collectors include handle moving collectors, compacting collectors and copying collectors. Moving garbage collectors move objects and update pointers on the stack while scanning – Steensgaard 0105; at 508 the mutator attempts to insert the stack frame summary into the call stack summary data structure – Steensgaard 0044] [a summary data structure is understood to be a data structure comprised of objects which may also be referred to as records – Steensgaard 0071]; 
              copying at least a second portion of the continuation stack from the first object to the thread stack [if an object has moved, then a stack scan may be required to update all pointers on the stack to the object. – Steensgaard 0106;  a plurality of stack fragments/frames copied during moving garbage collection - Steensgaard 0105-0107; When objects are relocated, for example when using a copying garbage collector, the ApplyRecord( ) may be used to update pointer value – Steensgaard 0107]; 
              modifying at least the second portion of the continuation stack on the thread stack [modify contents of stack frame as necessary 516 – Steensgaard fig 5;  The stack scan only requires the mutator 104 to stop for short periods of time during the scan of a single stack frame, e.g. frame 110A. Because the size of a stack frame 110A is known at compile time, the amount of time required to scan the stack frame is bounded and predictable. When the mutator needs to use or modify a stack frame, the mutator first performs the scan and summarization of the stack frame if it is unscanned by the garbage collector. Stack scanning may be performed either by the collector or by the mutator - Steensgaard 0023]; 
              determining, based at least in part on whether the first object in memory is subject to a garbage collection barrier, whether to copy the modified second portion of the continuation stack to the first object in memory or to a second object in memory [a write barrier may be used as the basis upon which a determination is made as to where to copy a modified portion of a continuation stack - Marron 0083, 0085, 0087]; and
             responsive to determining that the first object in memory is subject to the garbage collection barrier, copying the modified second portion of the continuation stack to the second object in memory [Only the objects identified by the write barrier component 506 as being modified since a last live-object snapshot are recorded by the snapshot capture component 206 - Marron 0083, 0085, 0087], wherein the garbage collection barrier prevents pointers in the first object from changing position [A write barrier may be used in many situations, including when the program performs a write via indirection through a pointer reference. Some programming languages permit a reference to point to a location on the stack, which in turn points to some heap object. One stack frame may thus point to a memory location in another stack frame- Steensgaard 0028; To solve this problem, a write barrier on indirect stack access is used. One implementation is to modify the behavior of a special Microsoft Intermediate Language (MSIL) instruction that executes an indirect access. The barrier is activated by the collector when it raises the ScanRequest flag and may be deactivated for each mutator after the collector has finished scanning its stack. The barrier records the old value of the modified location, thus allowing the recording of the values in a true snapshot of the stack - Steensgaard 0103-0104 & “Only the objects identified by the write barrier component 506 as being modified since a last live-object snapshot are recorded by the snapshot capture component 206. Thus, rather than visiting and serializing long-lived objects multiple times (which is redundant and can increase the cost of the heap walk-copy loop and an amount of data written), such long-lived objects that are unmodified since the last live-object snapshot need not be serialized in a current snapshot.” - Marron 0085  - in view of - “weak lock” may be an extension of a regular Lock synchronization object, and may be applicable to different types of synchronization objects, e.g., RW-Lock, Barrier, Semaphore, etc. Assume for example purposes only that a first task/thread needs to perform a transaction on data, and therefore needs to acquire a lock object corresponding to the data (e.g., to prevent other processes from changing the data while the first task is performing its transaction, thereby causing inconsistencies in the data). In the example, an attribute of the lock object required by the first task to access to data (e.g., a particular page of data) and perform the transaction on the data (e.g., read/write, etc.) may be identified – Shveidel 0062].
	Steensgaard does not explicitly disclose a ‘continuation stack’ and using a barrier as the basis upon which a determination is made as to where to copy a modified portion of a continuation stack. 
Nevertheless, in the same field of endeavor Marron teaches a system for time travel debugging in managed runtime environments (Marron title, abstract) wherein a continuation style runtime may be used to represent an execution state of a managed runtime as an interchangeable alternate to a call stack and may be used with various types of garbage collectors (e.g., generational garbage collector, copying garbage collector) (Marron 0030 in view of 0028).  Furthermore, a write barrier may be used as the basis upon which a determination is made as to where to copy a modified portion of a continuation stack (Marron 0083, 0085, 0087).   Therefore, Steensgaard/Marron teaches all limitations of the instant claim(s).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a ‘continuation stack’ to represent an execution state of a managed runtime in addition to using a barrier as the basis upon which a determination is made as to where to copy a modified portion of a continuation stack in the invention of Steensgaard as taught by Marron because it would be advantageous for reducing redundant data and decreasing the cost of a heap-walk and an amount of data needed to be written in the course of performing debugging/garbage collection operations in a managed runtime environment (Marron 0083, 0085, 0087 in view of 0028 & 0030).
	Steensgaard/Marron does not explicitly disclose wherein the garbage collection barrier prevents pointers in the first object from changing position, although the disclosure that “The barrier records the old value of the modified location, thus allowing the recording of the values in a true snapshot of the stack” appears to suggest and implicitly teach this limitation, in addition to the disclosure in Marron 0085. 
Nevertheless, in the same field of endeavor Shveidel teaches using synchronization objects such as locks/barriers as ‘weak locks’ wherein these synchronization objects may prevent changes to data corresponding to the weak lock (Shveidel 0062).   Therefore, Steensgaard/Marron/Shveidel teaches all limitations of the instant claim(s).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to prevent pointers in the first object from changing position using a garbage collection barrier in the invention of Steensgaard/Marron as taught by Shveidel because it would be advantageous for preventing other processes from changing data while a first task is performing a transaction, thereby causing inconsistencies in the data (Shveidel 0062).
	With respect to dependent claim 3, 12, 21 Steensgaard/Marron/Shveidel discloses wherein the second object is stored in an area within memory that is not subject to the garbage collection barrier [heap is subject to garbage collection barrier and all other components shown in fig 2 are not subject to GC barrier – Marron fig 2 ] and the instructions further cause: copying at least one updated frame of the continuation stack to the second object responsive to determining that the second object is stored in an area within memory that is not subject to the garbage collection barrier [Only the objects identified by the write barrier component 506 as being modified since a last live-object snapshot are recorded by the snapshot capture component 206 - Marron 0083, 0085, 0087].
	With respect to dependent claim 4, 13, 22 Steensgaard/Marron/Shveidel discloses wherein copying the at least one updated frame of the continuation stack to the second object mutates the second object causing a position of at least one pointer in the second object to be changed [Steensgaard 0060, 0070, 0102].
	With respect to dependent claim 5, 14, 23 Steensgaard/Marron/Shveidel discloses wherein the first portion of the stack is stored in an equivalent representation within the first object in memory and the thread stack. [A garbage collector 102 scans the stack frame 110A. "Frame" in this application is used for convenience and may indicate a single frame, multiple frames, a section of frames, or other fragment of the stack - Steensgaard 0119; A thread program stack 108 (stack or mutator stack) comprised of stack fragments such as frames 110A-110N is shown – Steensgaard 0016; Moving garbage collectors include handle moving collectors, compacting collectors and copying collectors. Moving garbage collectors move objects and update pointers on the stack while scanning – Steensgaard 0105].
With respect to dependent claim 6, 15 Steensgaard/Marron/Shveidel discloses wherein the first portion of the stack includes one or more stack frames [A garbage collector 102 scans the stack frame 110A. "Frame" in this application is used for convenience and may indicate a single frame, multiple frames, a section of frames, or other fragment of the stack - Steensgaard 0119; A thread program stack 108 (stack or mutator stack) comprised of stack fragments such as frames 110A-110N is shown – Steensgaard 0016; Moving garbage collectors include handle moving collectors, compacting collectors and copying collectors. Moving garbage collectors move objects and update pointers on the stack while scanning – Steensgaard 0105].
With respect to dependent claim 7, 16 Steensgaard/Marron/Shveidel discloses wherein the garbage collection barrier allows the pointers in the first object to be deleted [Eager-update collectors replace (replacement implies deleting an old/stale value and writing a new/updated value) the pointer to the updated location of the object prior to storing the reference in a reference field, variable, or stack slot upon reading a pointer to a stale location of an object – Steensgaard 0130] [memory management component 114 can perform a collection (e.g., garbage collection) to release portion(s) of the memory 106 for dead object(s) in the heap 118 that are no longer being used by the managed program component 108 - Marron 0029].
With respect to dependent claim 8, 17 Steensgaard/Marron/Shveidel discloses moving the first object from a first area in memory that is not subject to the garbage collection barrier to a second area in memory that is subject to the garbage collection barrier responsive to determining that the first object has aged out of the first area in memory [memory management component 114 includes a write barrier component 506 in Exemplary Modification 2. The write barrier component 506 can be or include an object-based write barrier, for example. During execution of the managed program component 108 by the execution component 112, the write barrier component 506 can track older generation objects (e.g., objects in the old space) that are modified since a last live-object snapshot in the sequence. According to other examples, the write barrier component 506 can be or include card tables, memory spans, copy-on-write pages, or the like - Marron 0083, 0087].


Claims 9, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Steensgaard/Marron/Shveidel  in view of Frazier (US PGPUB # 20170177471).
With respect to dependent claim 9, 18 Steensgaard/Marron/Shveidel  does not explicitly disclose a stop the world pause of a program, although by disclosing compacting garbage collectors & halted program execution (Marron 0028, 0073, 0082; Steensgaard 0001-0003), the functionality of such a pause in the context of performing a garbage collection operation appears to be suggested or implicitly taught by the cited art.  Nevertheless, in the same field of endeavor Frazier teaches real-time GC scheduling (Frazier title, abstract) wherein a stop the world pause of a program is disclosed as a known method for performing garbage collection. Thus the combination of cited art discloses performing a stop the world pause of a program [Frazier 0072]; during the stop the world pause, identifying a first set of pointers in one or more continuation objects that are in a first memory area that is not subject to the garbage collection barrier [Conventionally, when garbage collection is performed on an object storage area, applications using the object storage area are required to pause or halt execution. One reason for this is to determine whether the pointers to the objects used by the applications to access the objects are still valid, since the objects may have moved – Frazier 0003; the main heap walk-copy loop, starting at line 4, is a copying traversal of the live objects in the heap 118. To process each pointer, a type of a referenced record or array is determined at line 6 and the pointer is marked as visited at line 7. Next, an address (line 8) and contents of the record/array itself (line 9) are serialized into the buffer. Once this finishes, the walk-copy loop iterates over the pointer fields in the record or array using the Pointers function and the type of memory (line 10). Each non-null and unvisited child pointer (childptr) is added to the worklist – Marron 0068; Only the objects identified by the write barrier component 506 as being modified since a last live-object snapshot are recorded by the snapshot capture component 206 - Marron 0083, 0085, 0087]; after the stop the world pause, identifying a second set of pointers in one or more continuation objects that are in a second memory area that is subject to the garbage collection barrier [Only the objects identified by the write barrier component 506 as being modified since a last live-object snapshot are recorded by the snapshot capture component 206 - Marron 0083, 0085, 0087]; and identifying live objects based on the first set of pointers and the second set of pointers [stack 110 may be concurrently scanned and the pointer present in 110A may be concurrently summarized by the mutator 104. This summary of the pointer in the stack frame 206 is then inserted into the summary data structure 112 using an atomic insertion operation – Steensgaard 0022; The stack summary of each stack frame is added only once to the summary data structure 112. Eventually the summary data structure 112 contains a list of all pointers on the stack snapshot and it may be used by the collector as roots for a marking phase of garbage collection - Steensgaard 0025.  It is understood that the process of garbage collection is performed to identify/preserve live objects and to recycle/reclaim dead objects]. 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a stop the world pause to facilitate identification of live objects in the invention of Steensgaard/Marron/Shveidel  as taught by Frazier because it would be advantageous for facilitating a compaction phase of garbage collection for the purpose of automatically recycling memory and preparing it for reuse (Frazier 0072 in view of 0003).


Response to Arguments
Applicant's arguments have been fully considered but are not persuasive in view of the prior art. All claims pending in the instant application remain rejected. Please note that any rejections/objection not maintained from the previous Office Action have been rectified either by applicant's amendment and/or persuasive argument(s). 
Regarding applicant’s arguments on page 10 that “As indicated above, Marron’s write-barrier component tracks modifications to objects and does not prevent the modifications. Therefore, Marron does not teach or suggest that the write barrier component “prevents pointers in the first object from changing position” or causes “the modified section portion of the continuation stack” to be copied to “the second object in memory” “responsive to determining that the first object in memory is subject to the ... barrier.””         [The examiner respectfully submits that amended grounds of rejection necessitated by amendments to the claims have rendered the remarks unpersuasive, in particular in view of 0062 of Shveidel which discloses that a barrier may be used as a synchronization object, similar to a lock to prevent changing of data].
Any remaining arguments are understood to be predicated on the previous arguments being persuasive and thus are unpersuasive at least on dependency merits.
All remarks are understood to have been addressed herein and by the amended grounds of rejection.  If any issues remain which may be clarified by the examiner, the applicant is invited to contact the examiner to set up a telephone interview.
When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARWAN AYASH at (571)270-1179.  The examiner may be reached via email at marwan.ayash@uspto.gov – provided that applicant files form PTO/SB/439 to authorize internet communication, found online at http://www.uspto.gov/sites/default/files/documents/sb0439.pdf   
The examiner can normally be reached 9a-730p M-R.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marwan  Ayash/ - Examiner - Art Unit 2133
/JARED I RUTZ/Supervisory Patent Examiner, Art Unit 2133